Title: [Diary entry: 27 April 1786]
From: Washington, George
To: 

Thursday 27th. Acknowledged in the General Court a Deed to James Mercer Esqr. for the Lotts he and I bought at the Sale of his deceased Brother Colo. George Mercer and received a reconveyance from him of my part thereof. Road with the Lieutt. Govr. Randolph, the Attorney General, and Mr. George Webb, to view the cut which had commenced between Westham and Richmond for the improvement of the Navigation of James river. Going late, and returning to dinner left but little time to view the work, or to form a judgment of the plan of it. Dined, and spent the evening at the attorneys. Lodged again at Formicalos.